DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/14/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 10, 13, 15-16, 24, 32, 40-42, 44, 47, 49, 52, 54-55, 62-63, and 71  are rejected under 35 U.S.C. 103 as being unpatentable over Homyk et al. (U.S. Pat. No. 9970955) hereinafter Homyk, in view of Pringle et al. (U.S. Pub. No. 20180047555) hereinafter Pringle. 
Regarding claim 1, primary reference Homyk teaches:
An optical non-invasive measurement system (abstract), comprising: 

an optical detection assembly configured for detecting the signal light over the frequency range within the measurement period (col 3, lines 25-67, “a light sensor could be configured to detect the intensity (or some other property) of light emitted by the environment in response to the illumination and the detected intensity could be used to 
a processor configured for analyzing the detected signal light (col 13, lines 32-56, “microprocessors, microcontrollers”; col 32, lines 33-48, “a processor within the device”; col 36, lines 17-36, one or more processors 940”), and, 

	Primary reference Homyk fails to teach:

	However, the analogous art of Pringle of a method for acquiring an image from a target region (abstract) teaches:
an optical source assembly configured for intensity modulating sample light at multiple frequencies within a frequency range ([0404]-[0411]; [0412], “wherein the light intensity emitted from e.g. a laser diode or LED light source is sinusoidally modulated at frequencies of the order of 10 MHz to 1 GHz. The light propagates through tissue and is amplitude and phase-shifted relative to the source wave. The phase delay and amplitude attenuation relative to the intensity of the incident light may be detected at a point on the tissue surface some distance away from its source. The location, size and optical contrast of heterogeneities within a tissue volume may be determined“)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk to incorporate the intensity modulation of the sample light at the multiple frequencies as taught by Pringle because the phase delay and intensity can determine location, size and contrast of heterogeneities within a tissue volume ([0412]). 
Regarding claim 2, the combined references of Homyk and Pringle teach all of the limitations of claim 1. Primary reference Homyk further teaches:
wherein the processor is configured for analyzing the detected signal light in the frequency domain at one or more frequencies, and based on this analysis, determining the occurrence of the physiological event in the anatomical structure (col 14, lines 9-67, 
Regarding claim 3, the combined references of Homyk and Pringle teach all of the limitations of claim 2. Primary reference Homyk further teaches: 
wherein the processor is configured for determining the occurrence of the physiological event in the anatomical structure by comparing a difference between the detected signal light to a baseline signal light at the one or more frequencies (col 5, lines 44-67, “For example, light emitted from portions of the environment not containing regions of flow could be used as a baseline against which to compare light emitted from the portion of the environment containing the region of flow”; col 26, lines 49-67; col 27, lines 1-7; col 28-29; col 29, lines 43-61; col 39, lines 4-32).
Regarding claim 5, the combined references of Homyk and Pringle teach all of the limitations of claim 1. Primary reference Homyk further teaches:
wherein the processor is configured for analyzing the detected signal light in the time domain at one or more optical path lengths, and based on this analysis, determining the occurrence of the physiological event in the anatomical structure (col 4, lines 11-67, “determining one or more properties of the change over time”;  col 8, lines 
Regarding claim 8, the combined references of Homyk and Pringle teach all of the limitations of claim 5. Primary reference Homyk further teaches:
wherein the processor is configured for determining the occurrence of the physiological event in the anatomical structure by comparing a difference between the detected signal light to baseline signal light at the one or more optical path lengths (col 5, lines 44-67, “For example, light emitted from portions of the environment not containing regions of flow could be used as a baseline against which to compare light emitted from the portion of the environment containing the region of flow”; col 8, lines 3-34; col 26, lines 49-67; col 27, lines 1-7; col 28-29; col 29, lines 43-61; col 39, lines 4-32).
Regarding claim 10, the combined references of Homyk and Pringle teach all of the limitations of claim 1. Primary reference Homyk further teaches:
wherein the processor is configured for analyzing the detected signal light in the time domain at one or more optical path lengths, and based on this analysis, determining the spatial depth of the physiological event in the anatomical structure (col 4, lines 11-67, “determining one or more properties of the change over time”; col 8, lines 3-67, “different portions of the coherent illumination 110 experience different path lengths between emission at the laser and reception at a light-sensitive element of the light sensor”; see further col 9 through 10 for determination of depth based on the received intensity values that represent the optical path and varying path lengths).

wherein the processor is configured for determining the spatial depth of the physiological event in the anatomical structure by comparing a difference between the detected signal light to baseline signal light at the one or more optical path lengths (col 5, lines 44-67, “For example, light emitted from portions of the environment not containing regions of flow could be used as a baseline against which to compare light emitted from the portion of the environment containing the region of flow”; col 26, lines 49-67; col 27, lines 1-7; col 28-29; col 29, lines 43-61; col 39, lines 4-32; see also col 4, lines 11-67, “determining one or more properties of the change over time”; col 8, lines 3-67, “different portions of the coherent illumination 110 experience different path lengths between emission at the laser and reception at a light-sensitive element of the light sensor”; see further col 9 through 10 for determination of depth based on the received intensity values that represent the optical path and varying path lengths).
Regarding claim 15, the combined references of Homyk and Pringle teach all of the limitations of claim 1. Primary reference Homyk further teaches:
wherein the processor is configured for analyzing the detected signal light in the frequency domain at one or more frequencies, and based on this analysis, determining the spatial depth of the physiological event in the anatomical structure (col 21, lines 29-67, “In some examples, a power spectral density or other information (e.g., a decorrelation time, an autocorrelation, a relationship between mean light intensities detected during a plurality of different time periods and exposure times of the time periods) relating to the frequency content of light received from a portion of a biological 
Regarding claim 16, the combined references of Homyk and Pringle teach all of the limitations of claim 15. Primary reference Homyk further teaches:
wherein the processor is configured for determining the spatial depth of the physiological event in the anatomical structure by comparing a difference between the detected signal light to baseline signal light at the one or more frequencies (col 5, lines 44-67, “For example, light emitted from portions of the environment not containing regions of flow could be used as a baseline against which to compare light emitted from the portion of the environment containing the region of flow”; col 26, lines 49-67; col 27, lines 1-7; col 28-29; col 29, lines 43-61; col 39, lines 4-32; see also col 4, lines 11-67, “determining one or more properties of the change over time”; col 8, lines 3-67, “different portions of the coherent illumination 110 experience different path lengths between emission at the laser and reception at a light-sensitive element of the light sensor”; see further col 9 through 10 for determination of depth based on the received intensity values that represent the optical path and varying path lengths).
Regarding claim 24, the combined references of Homyk and Pringle teach all of the limitations of claim 1. Primary reference Homyk further teaches:

determining an occurrence and spatial depth of another physiological event in the anatomical structure at the second optical wavelength, the physiological event and other physiological event being of different types (col 4, lines 11-40, “emitted light having different wavelengths”; col 6, lines 20-43; col 9, lines 11-24; col 10, lines 20-41, the intensity of light at one or more different wavelengths is considered to be at least two different optical wavelengths and uses this time-varying pattern to determine the depth of a blood flow region and lines 57-67; col 15, lines 1-32, “In some examples, the wavelength of the beam of coherent illumination could be specified relative to a characteristic size or other property of scatterers (e.g., blood cells, cavitation bubbles, natural and/or artificial particles, bubbles or gas or other material having dissimilar optical properties to a surrounding fluid medium) such that the scatterers could scatter the beam of coherent illumination and cause the environment to emit light having time-varying patterns of constructive and destructive interference and/or time-varying patterns of intensity related to the configuration of the environment and/or scatterers (e.g., related to the depth and/or motion of the scatterers within regions of flow within an environment)”; col 17, lines 3-29, “Individual lasers of the more than one laser could have respective specified properties (e.g., locations, angles and/or locations of emitted beams of coherent illumination, wavelengths, coherence lengths, polarizations) 
Regarding claim 32, the combined references of Homyk and Pringle teach all of the limitations of claim 1. Primary reference Homyk further teaches:
wherein the optical detection assembly comprises: 
an optical detector configured for detecting the signal light and outputting an electrical physiological-encoded signal (col 11 through col 13, and figures 3A through 3D with “The system 300 additionally includes an imager that includes an aperture 321 and a particular light-sensitive element 320 configured to detect the intensity or other properties”); 
a second amplifier configured for amplifying the physiological-encoded signal (col 13, lines 26-57, “system 300 could include electronics (e.g., amplifiers, filters, comparators, envelope detectors, slope detectors, differentiators, peak detectors, ADCs, microprocessors, microcontrollers) configured to determine one or more flow properties in biological tissue of the arm 305 (e.g., of the blood in the portion of 
an analog-to-digital converter (ADC) configured for digitizing the amplified physiological-encoded signal into digital physiological-encoded data (col 13, lines 26-57, “system 300 could include electronics (e.g., amplifiers, filters, comparators, envelope detectors, slope detectors, differentiators, peak detectors, ADCs, microprocessors, microcontrollers) configured to determine one or more flow properties in biological tissue of the arm 305 (e.g., of the blood in the portion of subsurface vasculature 307) based on one or more detected properties of the light intensity waveform 361.”).
Regarding claim 40, primary reference Homyk teaches:
An optical non-invasive measurement method (abstract), comprising: 
intensity modulating sample light (col 3, lines 25-67, “emitted by one or more light sources” “scattering of the illumination by scattering elements in the environment”; col 4, lines 41-67, “this could include modulating, over time, an amount of power provided to a light-producing element”; col 5, lines 21-43, describes the emission of light from an environment that results in a signal light of regions of flow within the environment; col 6, lines 4-43; col 11, lines 33-67, laser 310 is configured to emit a beam of illumination light; col 12-13 further describe the scattering of the signal light within anatomical structure resulting in a signal light sample of the underlying structure; col 15, lines 34-67 and col 16, lines 1-24; col 19 describe the anatomical structure in which the sample light is illuminated; col 20, lines 23-67 describe the scatterers in the environment; col 22 describes light intensity data from emitted light from an anatomical region; col 23, lines 6-23, “This could include modulating, over time, an amount of power provided to a light-
delivering the intensity modulated sample light along an optical path in an anatomical structure during a single measurement period, such that the intensity modulated sample light is scattered by the anatomical structure, resulting in signal light that exits the anatomical structure (col 3, lines 25-67, “emitted by one or more light sources” “scattering of the illumination by scattering elements in the environment”; col 4, lines 41-67, “this could include modulating, over time, an amount of power provided to a light-producing element”; col 5, lines 21-43, describes the emission of light from an environment that results in a signal light of regions of flow within the environment; col 6, lines 4-43; col 11, lines 33-67, laser 310 is configured to emit a beam of illumination light; col 12-13 further describe the scattering of the signal light within anatomical structure resulting in a signal light sample of the underlying structure; col 15, lines 34-67 and col 16, lines 1-24; col 19 describe the anatomical structure in which the sample light is illuminated; col 20, lines 23-67 describe the scatterers in the environment; col 22 describes light intensity data from emitted light from an anatomical region; col 23, lines 6-23, “This could include modulating, over time, an amount of power provided to a light-producing element (e.g., a laser diode, a VCSEL, a pump laser or other cavity-pumping light emitter).”; col 37, lines 7-34, further describes the modulation of intensity of the sample light to a tissue structure; see also figures 4A, 4B and 5A, 5B); 
detecting the signal light over the frequency range within the measurement period (col 3, lines 25-67, “a light sensor could be configured to detect the intensity (or 

determining an occurrence and spatial depth of a physiological event in the anatomical structure based on the analysis (col 3 through col 4, “The depth of a region of flow within an environment (e.g., a distance between a surface of the environment and the region of flow, e.g., a distance between the surface of a biological tissue and a region of blood flow in the biological tissue) can be detected by illuminating the environment using beams of substantially coherent, monochromatic light emitted by one or more light sources (e.g., lasers) and detecting the intensity (or other properties) of light emitted by the environment in response to the illumination” a region of flow (blood vessel and blood flow) is considered to be a physiological event in the anatomical structure; col 5, lines 44-67 and col 6, lines 1-67 describe the emission analysis to determine structures related to regions of flow in the optical environment; col 7, lines 20-40; col 11, lines 33-67, “FIGS. 3A-3D illustrate the operation of an example system 300 that could be operated to determine the location, extent, depth, flow properties (e.g., flow velocity, distribution of flow velocities), or other properties of regions of flow within an arm 305, e.g., of flowing blood in a portion of subsurface vasculature 307 in the arm 305”; col 12-14 further describe the processing of emitted light intensities to determine the occurrence and depth of blood flow regions in tissue; col 19-20 further describe the environment scanned, how scatterers produced information related to determination of depth of regions of interest; col 22-25 provide a description of the received light intensity 
	Primary reference Homyk fails to teach:
intensity modulating sample light at multiple frequencies within a frequency range
	However, the analogous art of Pringle of a method for acquiring an image from a target region (abstract) teaches:
intensity modulating sample light at multiple frequencies within a frequency range ([0404]-[0411]; [0412], “wherein the light intensity emitted from e.g. a laser diode or LED light source is sinusoidally modulated at frequencies of the order of 10 MHz to 1 GHz. The light propagates through tissue and is amplitude and phase-shifted relative to the source wave. The phase delay and amplitude attenuation relative to the intensity of the incident light may be detected at a point on the tissue surface some distance away from its source. The location, size and optical contrast of heterogeneities within a tissue volume may be determined“)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk to incorporate the intensity modulation of the sample light at the multiple frequencies as taught by Pringle because the phase delay and intensity can determine the location and size of heterogeneities within a tissue volume ([0412]).  
Regarding claim 41, the combined references of Homyk and Pringle teach all of the limitations of claim 40. Primary reference Homyk further teaches:

Regarding claim 42, the combined references of Homyk and Pringle teach all of the limitations of claim 41. Primary reference Homyk further teaches: 
wherein the occurrence of the physiological event in the anatomical structure is determined by comparing a difference between the detected signal light to a baseline signal light at the one or more frequencies (col 5, lines 44-67, “For example, light emitted from portions of the environment not containing regions of flow could be used as a baseline against which to compare light emitted from the portion of the environment containing the region of flow”; col 26, lines 49-67; col 27, lines 1-7; col 28-29; col 29, lines 43-61; col 39, lines 4-32).
Regarding claim 44, the combined references of Homyk and Pringle teach all of the limitations of claim 40. Primary reference Homyk further teaches:

Regarding claim 47, the combined references of Homyk and Pringle teach all of the limitations of claim 44. Primary reference Homyk further teaches:
wherein the occurrence of the physiological event in the anatomical structure is determined by comparing a difference between the detected signal light to baseline signal light at the one or more optical path lengths (col 5, lines 44-67, “For example, light emitted from portions of the environment not containing regions of flow could be used as a baseline against which to compare light emitted from the portion of the environment containing the region of flow”; col 8, lines 3-34; col 26, lines 49-67; col 27, lines 1-7; col 28-29; col 29, lines 43-61; col 39, lines 4-32).
Regarding claim 49, the combined references of Homyk and Pringle teach all of the limitations of claim 40. Primary reference Homyk further teaches:
wherein the detected signal light is analyzed in the time domain at one or more optical path lengths, and the spatial depth of the physiological event in the anatomical structure is determined based on the analysis in the time domain (col 4, lines 11-67, “determining one or more properties of the change over time”; col 8, lines 3-67, “different portions of the coherent illumination 110 experience different path lengths 
Regarding claim 52, the combined references of Homyk and Pringle teach all of the limitations of claim 49. Primary reference Homyk further teaches:
wherein the occurrence of the physiological event in the anatomical structure is determined by comparing a difference between the detected signal light to baseline signal light at the one or more optical path lengths (col 5, lines 44-67, “For example, light emitted from portions of the environment not containing regions of flow could be used as a baseline against which to compare light emitted from the portion of the environment containing the region of flow”; col 26, lines 49-67; col 27, lines 1-7; col 28-29; col 29, lines 43-61; col 39, lines 4-32; see also col 4, lines 11-67, “determining one or more properties of the change over time”; col 8, lines 3-67, “different portions of the coherent illumination 110 experience different path lengths between emission at the laser and reception at a light-sensitive element of the light sensor”; see further col 9 through 10 for determination of depth based on the received intensity values that represent the optical path and varying path lengths).
Regarding claim 54, the combined references of Homyk and Pringle teach all of the limitations of claim 40. Primary reference Homyk further teaches:
wherein the detected signal light is analyzed in the frequency domain at one or more frequencies, and the spatial depth of the physiological event in the anatomical structure is determined based on the analysis in the frequency domain (col 21, lines 29-67, “In some examples, a power spectral density or other information (e.g., a 
Regarding claim 55, the combined references of Homyk and Pringle teach all of the limitations of claim 54. Primary reference Homyk further teaches:
wherein the spatial depth of the physiological event in the anatomical structure is determined by comparing a difference between the detected signal light to baseline signal light at the one or more frequencies (col 5, lines 44-67, “For example, light emitted from portions of the environment not containing regions of flow could be used as a baseline against which to compare light emitted from the portion of the environment containing the region of flow”; col 26, lines 49-67; col 27, lines 1-7; col 28-29; col 29, lines 43-61; col 39, lines 4-32; see also col 4, lines 11-67, “determining one or more properties of the change over time”; col 8, lines 3-67, “different portions of the coherent illumination 110 experience different path lengths between emission at the laser and reception at a light-sensitive element of the light sensor”; see further col 9 through 10 for determination of depth based on the received intensity values that represent the optical path and varying path lengths).

wherein the sample light is simultaneously intensity modulated at the multiple frequencies.
	However, the analogous art of Pringle of a method for acquiring an image from a target region (abstract) teaches:
wherein the sample light is simultaneously intensity modulated at the multiple frequencies ([0404]-[0411]; [0412], “wherein the light intensity emitted from e.g. a laser diode or LED light source is sinusoidally modulated at frequencies of the order of 10 MHz to 1 GHz. The light propagates through tissue and is amplitude and phase-shifted relative to the source wave. The phase delay and amplitude attenuation relative to the intensity of the incident light may be detected at a point on the tissue surface some distance away from its source. The location, size and optical contrast of heterogeneities within a tissue volume may be determined“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the modulation of the sample light at the multiple frequencies as taught by Pringle because the phase delay and intensity can determine location, size and contrast of heterogeneities within a tissue volume ([0412]). 
Regarding claim 63, the combined references of Homyk and Pringle teach all of the limitations of claim 40. Primary reference Homyk further teaches:

Regarding claim 71, the combined references of Homyk and Pringle teach all of the limitations of claim 40. Primary reference Homyk further teaches:
wherein detecting the intensity modulated signal light comprises detecting the signal light and outputting an electrical physiological-encoded signal (col 11 through col 13, and figures 3A through 3D with “The system 300 additionally includes an imager that includes an aperture 321 and a particular light-sensitive element 320 configured to detect the intensity or other properties”), 
amplifying the physiological-encoded signal (col 13, lines 26-57, “system 300 could include electronics (e.g., amplifiers, filters, comparators, envelope detectors, slope detectors, differentiators, peak detectors, ADCs, microprocessors, microcontrollers) configured to determine one or more flow properties in biological tissue of the arm 305 (e.g., of the blood in the portion of subsurface vasculature 307) based on one or more detected properties of the light intensity waveform 361.”), and 
digitizing the amplified physiological-encoded signal into digital physiological-encoded data (col 13, lines 26-57, “system 300 could include electronics (e.g., .
Claims 4, 9, 14, 17, 20, 43, 48, 53, 56, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Pringle as applied to claims 3 or 8 or 13 or 16 or 1 or 42 or 47 or 52 or 55 or 40 above, and further in view of Ntziachristos et al. (U.S. Pub. No. 20060173354) hereinafter Ntziachristos.   
Regarding claim 4, the combined references of Homyk and Pringle teach all of the limitations of claim 3. Primary reference Homyk further fails to teach:
wherein the baseline signal light comprises a user-specific model
	However, the analogous art of Ntziachristos of an optical tomography method of non-invasive imaging of a medium (abstract) teaches:
wherein the baseline signal light comprises a user-specific model ([0043], surface capture system 28 is considered to be a baseline signal for reflected light and utilized in a mathematical calculation for determination of the light within the object; [0044]; [0045], “The surface capture system 28 is coupled to a model processor 39. The model processor 39 generates one or more optical models”; [0047], “Where the object 18 does in fact have internal structures and is not internally homogeneous (for example, as is generally the case of a human body part), the solution processor 40 is presented with an "image problem" of the form: measurements=(theoretical predictions).times.(unknown distribution), where the measurements are provided by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk and Pringle to incorporate the user-specific model as taught by Ntziachristos because it enables an expected response of a homogenous tissue structure and an object that does have internal structures to determine the actual physical positions and characteristics of internal structures in a measured object ([0047]).
Regarding claim 9, the combined references of Homyk and Pringle teach all of the limitations of claim 8. Primary reference Homyk further fails to teach:
wherein the baseline signal light comprises a user-specific model
	However, the analogous art of Ntziachristos of an optical tomography method of non-invasive imaging of a medium (abstract) teaches:
wherein the baseline signal light comprises a user-specific model ([0043], surface capture system 28 is considered to be a baseline signal for reflected light and utilized in a mathematical calculation for determination of the light within the object; [0044]; [0045], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk and Pringle to incorporate the user-specific model as taught by Ntziachristos because it enables an expected response of a homogenous tissue structure and an object that does have internal structures to determine the actual physical positions and characteristics of internal structures in a measured object ([0047]).
Regarding claim 14, the combined references of Homyk and Pringle teach all of the limitations of claim 13. Primary reference Homyk further fails to teach:

	However, the analogous art of Ntziachristos of an optical tomography method of non-invasive imaging of a medium (abstract) teaches:
wherein the baseline signal light comprises a user-specific model ([0043], surface capture system 28 is considered to be a baseline signal for reflected light and utilized in a mathematical calculation for determination of the light within the object; [0044]; [0045], “The surface capture system 28 is coupled to a model processor 39. The model processor 39 generates one or more optical models”; [0047], “Where the object 18 does in fact have internal structures and is not internally homogeneous (for example, as is generally the case of a human body part), the solution processor 40 is presented with an "image problem" of the form: measurements=(theoretical predictions).times.(unknown distribution), where the measurements are provided by the data collection system 12 and the theoretical predictions are provided by the surface capture system 28 in combination with the model processor 39. The solution processor 40 can solve for the unknown distribution in order to establish physical positions and characteristics of the internal structures in the object 18”; [0051]; [0053]; [0063]-[0069], [0070], background measurements can be collected in processing block 68 in order to record ambient light in the absence of the light transmitted; [0071]-[0136] further describe the calculations and processing steps utilized for the model processing and subsequent creation of an image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk and Pringle to incorporate the user-specific model as 
Regarding claim 17, the combined references of Homyk and Pringle teach all of the limitations of claim 16. Primary reference Homyk further fails to teach:
wherein the baseline signal light comprises a user-specific model
	However, the analogous art of Ntziachristos of an optical tomography method of non-invasive imaging of a medium (abstract) teaches:
wherein the baseline signal light comprises a user-specific model ([0043], surface capture system 28 is considered to be a baseline signal for reflected light and utilized in a mathematical calculation for determination of the light within the object; [0044]; [0045], “The surface capture system 28 is coupled to a model processor 39. The model processor 39 generates one or more optical models”; [0047], “Where the object 18 does in fact have internal structures and is not internally homogeneous (for example, as is generally the case of a human body part), the solution processor 40 is presented with an "image problem" of the form: measurements=(theoretical predictions).times.(unknown distribution), where the measurements are provided by the data collection system 12 and the theoretical predictions are provided by the surface capture system 28 in combination with the model processor 39. The solution processor 40 can solve for the unknown distribution in order to establish physical positions and characteristics of the internal structures in the object 18”; [0051]; [0053]; [0063]-[0069], [0070], background measurements can be collected in processing block 68 in order to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk and Pringle to incorporate the user-specific model as taught by Ntziachristos because it enables an expected response of a homogenous tissue structure and an object that does have internal structures to determine the actual physical positions and characteristics of internal structures in a measured object ([0047]).
Regarding claim 20, the combined references of Homyk and Pringle teach all of the limitations of claim 1. Primary reference Homyk further fails to teach:
wherein the sample light has a wavelength in the range of 350nm to 1800nm
	However, the analogous art of Ntziachristos of an optical tomography method of non-invasive imaging of a medium (abstract) teaches:
wherein the sample light has a wavelength in the range of 350nm to 1800nm ([0052]; [0053], the micron wavelength ranges including 0.630 to 0.950 are within the claimed nanometer range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle, to incorporate the sample light wavelength above 850 nm as taught by Ntziachristos because the selection of particular wavelengths are for particular applications and may 
Regarding claim 43, the combined references of Homyk and Pringle teach all of the limitations of claim 42. Primary reference Homyk further fails to teach:
wherein the baseline signal light comprises a user-specific model.
However, the analogous art of Ntziachristos of an optical tomography method of non-invasive imaging of a medium (abstract) teaches:
wherein the baseline signal light comprises a user-specific model ([0043], surface capture system 28 is considered to be a baseline signal for reflected light and utilized in a mathematical calculation for determination of the light within the object; [0044]; [0045], “The surface capture system 28 is coupled to a model processor 39. The model processor 39 generates one or more optical models”; [0047], “Where the object 18 does in fact have internal structures and is not internally homogeneous (for example, as is generally the case of a human body part), the solution processor 40 is presented with an "image problem" of the form: measurements=(theoretical predictions).times.(unknown distribution), where the measurements are provided by the data collection system 12 and the theoretical predictions are provided by the surface capture system 28 in combination with the model processor 39. The solution processor 40 can solve for the unknown distribution in order to establish physical positions and characteristics of the internal structures in the object 18”; [0051]; [0053]; [0063]-[0069], [0070], background measurements can be collected in processing block 68 in order to record ambient light in the absence of the light transmitted; [0071]-[0136] further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk and Pringle to incorporate the user-specific model as taught by Ntziachristos because it enables an expected response of a homogenous tissue structure and an object that does have internal structures to determine the actual physical positions and characteristics of internal structures in a measured object ([0047]).
Regarding claim 48, the combined references of Homyk and Pringle teach all of the limitations of claim 47. Primary reference Homyk further fails to teach:
wherein the baseline signal light comprises a user-specific model.
However, the analogous art of Ntziachristos of an optical tomography method of non-invasive imaging of a medium (abstract) teaches:
wherein the baseline signal light comprises a user-specific model ([0043], surface capture system 28 is considered to be a baseline signal for reflected light and utilized in a mathematical calculation for determination of the light within the object; [0044]; [0045], “The surface capture system 28 is coupled to a model processor 39. The model processor 39 generates one or more optical models”; [0047], “Where the object 18 does in fact have internal structures and is not internally homogeneous (for example, as is generally the case of a human body part), the solution processor 40 is presented with an "image problem" of the form: measurements=(theoretical predictions).times.(unknown distribution), where the measurements are provided by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk and Pringle to incorporate the user-specific model as taught by Ntziachristos because it enables an expected response of a homogenous tissue structure and an object that does have internal structures to determine the actual physical positions and characteristics of internal structures in a measured object ([0047]).
Regarding claim 53, the combined references of Homyk and Pringle teach all of the limitations of claim 52. Primary reference Homyk further fails to teach:
wherein the baseline signal light comprises a user-specific model.
	However, the analogous art of Ntziachristos of an optical tomography method of non-invasive imaging of a medium (abstract) teaches:
wherein the baseline signal light comprises a user-specific model ([0043], surface capture system 28 is considered to be a baseline signal for reflected light and utilized in a mathematical calculation for determination of the light within the object; [0044]; [0045], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk and Pringle to incorporate the user-specific model as taught by Ntziachristos because it enables an expected response of a homogenous tissue structure and an object that does have internal structures to determine the actual physical positions and characteristics of internal structures in a measured object ([0047]).
Regarding claim 56, the combined references of Homyk and Pringle teach all of the limitations of claim 55. Primary reference Homyk further fails to teach:

	However, the analogous art of Ntziachristos of an optical tomography method of non-invasive imaging of a medium (abstract) teaches:
wherein the baseline signal light comprises a user-specific model ([0043], surface capture system 28 is considered to be a baseline signal for reflected light and utilized in a mathematical calculation for determination of the light within the object; [0044]; [0045], “The surface capture system 28 is coupled to a model processor 39. The model processor 39 generates one or more optical models”; [0047], “Where the object 18 does in fact have internal structures and is not internally homogeneous (for example, as is generally the case of a human body part), the solution processor 40 is presented with an "image problem" of the form: measurements=(theoretical predictions).times.(unknown distribution), where the measurements are provided by the data collection system 12 and the theoretical predictions are provided by the surface capture system 28 in combination with the model processor 39. The solution processor 40 can solve for the unknown distribution in order to establish physical positions and characteristics of the internal structures in the object 18”; [0051]; [0053]; [0063]-[0069], [0070], background measurements can be collected in processing block 68 in order to record ambient light in the absence of the light transmitted; [0071]-[0136] further describe the calculations and processing steps utilized for the model processing and subsequent creation of an image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk and Pringle to incorporate the user-specific model as 
Regarding claim 59, the combined references of Homyk and Pringle teach all of the limitations of claim 40. Primary reference Homyk further fails to teach:
wherein the sample light has a wavelength in the range of 350nm to 1800nm.
However, the analogous art of Ntziachristos of an optical tomography method of non-invasive imaging of a medium (abstract) teaches:
wherein the sample light has a wavelength in the range of 350nm to 1800nm ([0052]; [0053], the micron wavelength ranges including 0.630 to 0.950 are within the claimed nanometer range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle, to incorporate the sample light wavelength above 850 nm as taught by Ntziachristos because the selection of particular wavelengths are for particular applications and may assist in imaging or detection of particular anatomical features within the tissue ([0052]; [0053]). 
Claims 6-7, 11-12, 45-46, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Pringle as applied to claims 5 or 10 or 44 or 49 above, and further in view of Borycki, D., et al., (“Reflectance-mode interferometric near-infrared spectroscopy quantifies brain absorption, scattering, and blood flow index in vivo,” Optical Letters. Vol 42(3), 2017. P. 591-594) hereinafter Borycki. 
Regarding claim 6, the combined references of Homyk and Pringle teach all of the limitations of claim 5. Primary reference Homyk further teaches:
wherein the occurrence of the physiological event in the anatomical structure is determined based on the measure of the detected signal light as a function of optical path length (col 4, lines 11-67, “determining one or more properties of the change over time”; col 8, lines 3-67, “different portions of the coherent illumination 110 experience different path lengths between emission at the laser and reception at a light-sensitive element of the light sensor”; see further col 9 through 10 for determination of depth based on the received intensity values that represent the optical path and varying path lengths).
Primary reference Homyk further fails to teach:
wherein the processor is configured for transforming a frequency domain representation of the detected signal light into a time domain representation of the detected signal light to obtain a measure of the detected signal light as a function of optical path length
However, the analogous art of Borycki of an optical imaging technique for non-invasive measurement of tissue structures (abstract) teaches:
wherein the processor is configured for transforming a frequency domain representation of the detected signal light into a time domain representation of the detected signal light to obtain a measure of the detected signal light as a function of optical path length (pages 592-593 and figure 1 show and describe the spectral 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk and Pringle to incorporate the use of a frequency domain transformation into the time domain representation based on path length as taught by Borycki because for baseline optical properties, time-domain (TD) and frequency domain (FD) approaches add an additional dimension to the measurement space to reduce the number of required assumptions (page 591, col 2, lines 1-6).
Regarding claim 7, the combined references of Homyk, Pringle, and Borycki teach all of the limitations of claim 6. Primary reference Homyk further fails to teach:
wherein the processor is configured for computationally transforming the frequency domain representation of the detected signal light into the time domain representation of the signal light using an Inverse Fast Fourier Transform (IFFT)
However, the analogous art of Borycki of an optical imaging technique for non-invasive measurement of tissue structures (abstract) teaches:
wherein the processor is configured for computationally transforming the frequency domain representation of the detected signal light into the time domain representation of the signal light using an Inverse Fast Fourier Transform (IFFT) (pages 592-593 and figure 1 show and describe the spectral interference signal measured which is then transformed using a Fourier transform (see page 592, col 2, paragraph 2, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk, Pringle, and Borycki to incorporate the use of a frequency domain transformation into the time domain representation based on path length as taught by Borycki because for baseline optical properties, time-domain (TD) and frequency domain (FD) approaches add an additional dimension to the measurement space to reduce the number of required assumptions (page 591, col 2, lines 1-6).
Regarding claim 11, the combined references of Homyk and Pringle teach all of the limitations of claim 10. Primary reference Homyk further teaches:
wherein the spatial depth of the physiological event in the anatomical structure is determined based on the measure of the detected signal light as a function of optical path length (col 4, lines 11-67, “determining one or more properties of the change over time”; col 8, lines 3-67, “different portions of the coherent illumination 110 experience different path lengths between emission at the laser and reception at a light-sensitive element of the light sensor”; see further col 9 through 10 for determination of depth based on the received intensity values that represent the optical path and varying path lengths).
Primary reference Homyk further fails to teach:
wherein the processor is configured for transforming a frequency domain representation of the detected signal light into a time domain representation of the 
However, the analogous art of Borycki of an optical imaging technique for non-invasive measurement of tissue structures (abstract) teaches:
wherein the processor is configured for transforming a frequency domain representation of the detected signal light into a time domain representation of the detected signal light to obtain a measure of the detected signal light as a function of optical path length (pages 592-593 and figure 1 show and describe the spectral interference signal measured which is then transformed using a Fourier transform (inverse Fourier transform) as shown in figure 1A and figure 1B with the optical path lengths shown as red, blue, and green within the sample region), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk and Pringle to incorporate the use of a frequency domain transformation into the time domain representation based on path length as taught by Borycki because for baseline optical properties, time-domain (TD) and frequency domain (FD) approaches add an additional dimension to the measurement space to reduce the number of required assumptions (page 591, col 2, lines 1-6).
Regarding claim 12, the combined references of Homyk, Pringle, and Borycki teach all of the limitations of claim 11. Primary reference Homyk further fails to teach: 
wherein the processor is configured for computationally transforming the frequency domain representation of the detected signal light into the time domain 
However, the analogous art of Borycki of an optical imaging technique for non-invasive measurement of tissue structures (abstract) teaches:
wherein the processor is configured for computationally transforming the frequency domain representation of the detected signal light into the time domain representation of the detected signal light using an Inverse Fast Fourier Transform (IFFT) (pages 592-593 and figure 1 show and describe the spectral interference signal measured which is then transformed using a Fourier transform (see page 592, col 2, paragraph 2, inverse Fourier transform) as shown in figure 1A and figure 1B with the optical path lengths shown as red, blue, and green within the sample region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk, Pringle, and Borycki to incorporate the use of a frequency domain transformation into the time domain representation based on path length as taught by Borycki because for baseline optical properties, time-domain (TD) and frequency domain (FD) approaches add an additional dimension to the measurement space to reduce the number of required assumptions (page 591, col 2, lines 1-6).
Regarding claim 45, the combined references of Homyk and Pringle teach all of the limitations of claim 44. Primary reference Homyk further teaches:
wherein the occurrence of the physiological event in the anatomical structure is determined based on intensity-optical path length information (col 4, lines 11-67, 
Primary reference Homyk further fails to teach:
further comprising transforming a frequency domain representation of the detected signal light into a time domain representation to obtain intensity-optical path length information of the detected signal light, 
However, the analogous art of Borycki of an optical imaging technique for non-invasive measurement of tissue structures (abstract) teaches:
further comprising transforming a frequency domain representation of the detected signal light into a time domain representation to obtain intensity-optical path length information of the detected signal light (pages 592-593 and figure 1 show and describe the spectral interference signal measured which is then transformed using a Fourier transform (inverse Fourier transform) as shown in figure 1A and figure 1B with the optical path lengths shown as red, blue, and green within the sample region), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk and Pringle to incorporate the use of a frequency domain transformation into the time domain representation based on path length as taught by Borycki because for baseline optical properties, time-domain (TD) and 
 Regarding claim 46, the combined references of Homyk, Pringle, and Borycki teach all of the limitations of claim 45. Primary reference Homyk further fails to teach:
wherein the frequency domain representation of the detected signal light is transformed into the time domain representation of the detected signal light using an Inverse Fast Fourier Transform (IFFT).
However, the analogous art of Borycki of an optical imaging technique for non-invasive measurement of tissue structures (abstract) teaches:
wherein the frequency domain representation of the detected signal light is transformed into the time domain representation of the detected signal light using an Inverse Fast Fourier Transform (IFFT) (pages 592-593 and figure 1 show and describe the spectral interference signal measured which is then transformed using a Fourier transform (see page 592, col 2, paragraph 2, inverse Fourier transform) as shown in figure 1A and figure 1B with the optical path lengths shown as red, blue, and green within the sample region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk, Pringle, and Borycki to incorporate the use of a frequency domain transformation into the time domain representation based on path length as taught by Borycki because for baseline optical properties, time-domain (TD) and frequency domain (FD) approaches add an additional dimension to the 
Regarding claim 50, the combined references of Homyk and Pringle teach all of the limitations of claim 49. Primary reference Homyk further teaches:
wherein the spatial depth of the physiological event in the anatomical structure is determined based on intensity-optical path length information  (col 4, lines 11-67, “determining one or more properties of the change over time”; col 8, lines 3-67, “different portions of the coherent illumination 110 experience different path lengths between emission at the laser and reception at a light-sensitive element of the light sensor”; see further col 9 through 10 for determination of depth based on the received intensity values that represent the optical path and varying path lengths).
Primary reference Homyk further fails to teach:
further comprising transforming a frequency domain representation of the detected signal light into the time domain representation of the detected signal light to obtain intensity-optical path length information of the detected signal light, 
However, the analogous art of Borycki of an optical imaging technique for non-invasive measurement of tissue structures (abstract) teaches:
further comprising transforming a frequency domain representation of the detected signal light into the time domain representation of the detected signal light to obtain intensity-optical path length information of the detected signal light (pages 592-593 and figure 1 show and describe the spectral interference signal measured which is then transformed using a Fourier transform (inverse Fourier transform) as shown in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined optical non-invasive measurement system of Homyk and Pringle to incorporate the use of a frequency domain transformation into the time domain representation based on path length as taught by Borycki because for baseline optical properties, time-domain (TD) and frequency domain (FD) approaches add an additional dimension to the measurement space to reduce the number of required assumptions (page 591, col 2, lines 1-6).
Regarding claim 51, the combined references of Homyk, Pringle, and Borycki teach all of the limitations of claim 50. Primary reference Homyk further fails to teach: 
 wherein the frequency domain representation of the detected signal light is transformed into the time domain of the detected signal light using an Inverse Fast Fourier Transform (IFFT).
However, the analogous art of Borycki of an optical imaging technique for non-invasive measurement of tissue structures (abstract) teaches:
wherein the frequency domain representation of the detected signal light is transformed into the time domain of the detected signal light using an Inverse Fast Fourier Transform (IFFT) (pages 592-593 and figure 1 show and describe the spectral interference signal measured which is then transformed using a Fourier transform (see page 592, col 2, paragraph 2, inverse Fourier transform) as shown in figure 1A and figure 1B with the optical path lengths shown as red, blue, and green within the sample region).
.
Claims 18, 25, 57, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Pringle as applied to claims 1 or 24 or 40 or 63 above, and further in view of Hirshfield et al. (U.S. Pub. No. 20170172479) hereinafter Hirshfield. 
Regarding claim 18, the combined references of Homyk and Pringle teach all of the limitations of claim 1. Primary reference Homyk further fails to teach:
wherein the anatomical structure is a brain, and the physiological event is an occurrence of a fast-optical signal
However, the analogous art of Hirshfield of a method and system of using a light source near-infrared spectroscopy system to measure tissue (abstract) teaches:
wherein the anatomical structure is a brain, and the physiological event is an occurrence of a fast-optical signal ([0062], “information about the Fast Optical Signal, which has a fast temporal resolution and directly relates to neuronal activation in the brain”; figure 12).

Regarding claim 25, the combined references of Homyk and Pringle teach all of the limitations of claim 24. Primary reference Homyk further teaches:
wherein the first optical wavelength has a wavelength equal to or greater than 850nm, the second optical wavelength is in the range of 650nm to 750nm (col 4, lines 11-40, “emitted light having different wavelengths”; col 6, lines 20-43; col 9, lines 11-24; col 10, lines 20-41, the intensity of light at one or more different wavelengths is considered to be at least two different optical wavelengths and uses this time-varying pattern to determine the depth of a blood flow region and lines 57-67; col 15, lines 1-32, “In some examples, the wavelength of the beam of coherent illumination could be specified relative to a characteristic size or other property of scatterers (e.g., blood cells, cavitation bubbles, natural and/or artificial particles, bubbles or gas or other material having dissimilar optical properties to a surrounding fluid medium) such that the scatterers could scatter the beam of coherent illumination and cause the environment to emit light having time-varying patterns of constructive and destructive interference and/or time-varying patterns of intensity related to the configuration of the environment and/or scatterers (e.g., related to the depth and/or motion of the scatterers within regions of flow within an environment)”; col 17, lines 3-29, “Individual lasers of the more 
and the other physiological event is a change in blood oxygen concentration (col 4, lines 11-40, “oxygen saturation of blood in a region of flow”; col 30, lines 36-60, “blood cell oxygenation”)
Primary reference Homyk further fails to teach:
the physiological event is a fast-optical signal,
However, the analogous art of Hirshfield of a method and system of using a light source near-infrared spectroscopy system to measure tissue (abstract) teaches:
the physiological event is a fast-optical signal, ([0062], “information about the Fast Optical Signal, which has a fast temporal resolution and directly relates to neuronal activation in the brain”; figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for 
Regarding claim 57, the combined references of Homyk and Pringle teach all of the limitations of claim 40. Primary reference Homyk further fails to teach:
wherein the anatomical structure is a brain, and the physiological event is an occurrence of a fast-optical signal.
However, the analogous art of Hirshfield of a method and system of using a light source near-infrared spectroscopy system to measure tissue (abstract) teaches:
wherein the anatomical structure is a brain, and the physiological event is an occurrence of a fast-optical signal ([0062], “information about the Fast Optical Signal, which has a fast temporal resolution and directly relates to neuronal activation in the brain”; figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the neural activity measurement as taught by Hirshfield because it can provide information about connectivity about functional brain regions to a physician and improve diagnostic accuracy for a variety of medical conditions and diseases ([0062]). 
Regarding claim 64, the combined references of Homyk and Pringle teach all of the limitations of claim 63. Primary reference Homyk further teaches:

and the other physiological event is a change in blood oxygen concentration (col 4, lines 11-40, “oxygen saturation of blood in a region of flow”; col 30, lines 36-60, “blood cell oxygenation”)
Primary reference Homyk further fails to teach:
the physiological event is a fast-optical signal, 
However, the analogous art of Hirshfield of a method and system of using a light source near-infrared spectroscopy system to measure tissue (abstract) teaches:
the physiological event is a fast-optical signal ([0062], “information about the Fast Optical Signal, which has a fast temporal resolution and directly relates to neuronal activation in the brain”; figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the neural activity measurement as taught by Hirshfield because it can provide information about connectivity about functional brain regions to a physician and improve diagnostic accuracy for a variety of medical conditions and diseases ([0062]). 
Claims 19 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Pringle, in further view of Hirshfield as applied to claims 18 or 57 above, and further in view of Ntziachristos. 	

wherein the sample light has a wavelength equal to or greater than 850nm
	However, the analogous art of Ntziachristos of an optical tomography method of non-invasive imaging of a medium (abstract) teaches:
wherein the sample light has a wavelength equal to or greater than 850nm ([0052]; [0053], the micron wavelength ranges including 0.630 to 0.950 are within the claimed nanometer range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk, Pringle, and Hirshfield to incorporate the sample light wavelength above 850 nm as taught by Ntziachristos because the selection of particular wavelengths are for particular applications and may assist in imaging or detection of particular anatomical features within the tissue ([0052]; [0053]). 
Regarding claim 58, the combined references of Homyk, Pringle, and Hirshfield teach all of the limitations of claim 57. Primary reference Homyk further fails to teach:
wherein the sample light has a wavelength equal to or greater than 850nm.
	However, the analogous art of Ntziachristos of an optical tomography method of non-invasive imaging of a medium (abstract) teaches:
wherein the sample light has a wavelength equal to or greater than 850nm ([0052]; [0053], the micron wavelength ranges including 0.630 to 0.950 are within the claimed nanometer range).
. 
Claims 21-23 and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Pringle as applied to claims 1 or 40 above, and further in view of Valsan et al. (U.S. Pub. No. 20160022181) hereinafter Valsan. 
Regarding claim 21, the combined references of Homyk and Pringle teach all of the limitations of claim 1. Primary reference Homyk further fails to teach:
further comprising a controller configured for instructing the optical source assembly to sequentially intensity modulate sample light at the multiple frequencies over the frequency range within the measurement period
However, the analogous art of Valsan of an optical imaging device of tissue regions (abstract) teaches:
further comprising a controller configured for instructing the optical source assembly to sequentially intensity modulate sample light at the multiple frequencies over the frequency range within the measurement period ([0038], “The processor 46 can modulate the illumination devices 12, 14 to illuminate the target tissue 24 by sequentially driving the illumination devices 12, 14 and capturing image frames in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the sequentially modulated sample light as taught by Valsan because it provides imaging capabilities for dynamic tissue oxygenation imaging ([0038]). 
Regarding claim 22, the combined references of Homyk, Pringle, and Valsan teach all of the limitations of claim 21. Primary reference Homyk further fails to teach:
wherein the controller is configured for instructing the optical source assembly to sequentially intensity modulate sample light at the multiple frequencies by sweeping the intensity modulation frequency of the intensity modulated sample light over the frequency range within the measurement period
However, the analogous art of Valsan of an optical imaging device of tissue regions (abstract) teaches:
wherein the controller is configured for instructing the optical source assembly to sequentially intensity modulate sample light at the multiple frequencies by sweeping the intensity modulation frequency of the intensity modulated sample light over the frequency range within the measurement period ([0038], “The processor 46 is configured by one or more programs to modulate near-infrared and visible light 26, 28 output by the plurality of illumination devices 12, 14 to illuminate the target tissue 24. The processor 46 can modulate the illumination devices 12, 14 to illuminate the target tissue 24 by sequentially driving the illumination devices 12, 14 and capturing image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk, Pringle, and Valsan to incorporate the sequentially modulated sample light within the frequency range as taught by Valsan because it provides imaging capabilities for dynamic tissue oxygenation imaging ([0038]). 
Regarding claim 23, the combined references of Homyk, Pringle, and Valsan teach all of the limitations of claim 21. Primary reference Homyk further fails to teach:
further comprising a controller configured for instructing the optical source assembly to simultaneously intensity modulate sample light at the multiple frequencies
	However, the analogous art of Pringle of a method for acquiring an image from a target region (abstract) teaches:
further comprising a controller configured for instructing the optical source assembly to simultaneously intensity modulate sample light at the multiple frequencies ([0404]-[0411]; [0412], “wherein the light intensity emitted from e.g. a laser diode or LED light source is sinusoidally modulated at frequencies of the order of 10 MHz to 1 GHz. The light propagates through tissue and is amplitude and phase-shifted relative to the source wave. The phase delay and amplitude attenuation relative to the intensity of the incident light may be detected at a point on the tissue surface some distance away from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk, Pringle, and Valsan to incorporate the modulation of the sample light at the multiple frequencies as taught by Pringle because the phase delay and intensity can determine location, size and contrast of heterogeneities within a tissue volume ([0412]). 
Regarding claim 60, the combined references of Homyk and Pringle teach all of the limitations of claim 40. Primary reference Homyk further fails to teach:
wherein the sample light is sequentially intensity modulated at the multiple frequencies.
However, the analogous art of Valsan of an optical imaging device of tissue regions (abstract) teaches:
wherein the sample light is sequentially intensity modulated at the multiple frequencies ([0038], “The processor 46 can modulate the illumination devices 12, 14 to illuminate the target tissue 24 by sequentially driving the illumination devices 12, 14 and capturing image frames in a sequence, in which each image frame corresponds to illumination of the target tissue by a different wavelength band.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to 
Regarding claim 61, the combined references of Homyk, Pringle, and Valsan teach all of the limitations of claim 60. Primary reference Homyk further fails to teach:
wherein the sample light is sequentially intensity modulated at the multiple frequencies by sweeping the intensity modulation frequency of the intensity modulated sample light over the frequency range within the measurement period.
However, the analogous art of Valsan of an optical imaging device of tissue regions (abstract) teaches:
wherein the sample light is sequentially intensity modulated at the multiple frequencies by sweeping the intensity modulation frequency of the intensity modulated sample light over the frequency range within the measurement period ([0038], “The processor 46 is configured by one or more programs to modulate near-infrared and visible light 26, 28 output by the plurality of illumination devices 12, 14 to illuminate the target tissue 24. The processor 46 can modulate the illumination devices 12, 14 to illuminate the target tissue 24 by sequentially driving the illumination devices 12, 14 and capturing image frames in a sequence, in which each image frame corresponds to illumination of the target tissue by a different wavelength band.” The sequential driving of the illumination is considered to be sweeping the intensity modulation frequency within the frequency range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk, Pringle, and . 
Claims 26-29 and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Pringle as applied to claims 1 or 40 above, and further in view of Wells et al. (U.S. Pub. No. 20100016732) hereinafter Wells.  
Regarding claim 26, the combined references of Homyk and Pringle teach all of the limitations of claim 1. Primary reference Homyk further fails to teach:
wherein the frequency range comprises a frequency equal to or greater than 2GHz.
However, the analogous art of Wells of a light pulse detection system for detecting nerve activity within tissue (abstract) teaches:
wherein the frequency range comprises a frequency equal to or greater than 2GHz ([0046]; [0047], the frequency range includes frequencies over 2000 MHz (or 2 GHz); [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the frequency range greater than 2GHz as taught by Wells because intensity pulses at different frequencies will enable the imaging of different types of structures within tissues such as nerves ([0017]-[0020]). 
Regarding claim 27, the combined references of Homyk and Pringle teach all of the limitations of claim 1. Primary reference Homyk further fails to teach:

However, the analogous art of Wells of a light pulse detection system for detecting nerve activity within tissue (abstract) teaches:
wherein the frequency range comprises a frequency equal to or greater than 5GHz ([0046]; [0047], the frequency range includes frequencies over 5 GHz; [0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the frequency range greater than 5GHz as taught by Wells because intensity pulses at different frequencies will enable the imaging of different types of structures within tissues such as nerves ([0017]-[0020]). 
Regarding claim 28, the combined references of Homyk and Pringle teach all of the limitations of claim 1. Primary reference Homyk further fails to teach:
wherein the frequency range comprises 1 GHz to 5GHz
However, the analogous art of Wells of a light pulse detection system for detecting nerve activity within tissue (abstract) teaches:
wherein the frequency range comprises 1 GHz to 5GHz ([0046]; [0047], the frequencies include ranges within the claimed range; [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the frequency range as taught by Wells because intensity pulses at different 
Regarding claim 29, the combined references of Homyk and Pringle teach all of the limitations of claim 1. Primary reference Homyk further fails to teach:
wherein the frequency range comprises 100MHz to 10GHz 
However, the analogous art of Wells of a light pulse detection system for detecting nerve activity within tissue (abstract) teaches:
wherein the frequency range comprises 100MHz to 10GHz ([0046]; [0047], the frequencies include ranges within the claimed range; [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the frequency range as taught by Wells because intensity pulses at different frequencies will enable the imaging of different types of structures within tissues such as nerves ([0017]-[0020]). 
Regarding claim 65, the combined references of Homyk and Pringle teach all of the limitations of claim 40. Primary reference Homyk further fails to teach:
wherein the frequency range comprises a frequency equal to or greater than 2GHz.
However, the analogous art of Wells of a light pulse detection system for detecting nerve activity within tissue (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the frequency range greater than 2GHz as taught by Wells because intensity pulses at different frequencies will enable the imaging of different types of structures within tissues such as nerves ([0017]-[0020]). 
Regarding claim 66, the combined references of Homyk and Pringle teach all of the limitations of claim 40. Primary reference Homyk further fails to teach:
wherein the frequency range comprises a frequency equal to or greater than 5GHz.
However, the analogous art of Wells of a light pulse detection system for detecting nerve activity within tissue (abstract) teaches:
wherein the frequency range comprises a frequency equal to or greater than 5GHz ([0046]; [0047], the frequency range includes frequencies over 5 GHz; [0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the frequency range greater than 5GHz as taught by Wells because intensity pulses at different frequencies will enable the imaging of different types of structures within tissues such as nerves ([0017]-[0020]). 

wherein the frequency range comprises 1 GHz to 5GHz.
However, the analogous art of Wells of a light pulse detection system for detecting nerve activity within tissue (abstract) teaches:
wherein the frequency range comprises 1 GHz to 5GHz ([0046]; [0047], the frequencies include ranges within the claimed range; [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the frequency range as taught by Wells because intensity pulses at different frequencies will enable the imaging of different types of structures within tissues such as nerves ([0017]-[0020]). 
Regarding claim 68, the combined references of Homyk and Pringle teach all of the limitations of claim 40. Primary reference Homyk further fails to teach:
wherein the frequency range comprises 100MHz to 10GHz.
However, the analogous art of Wells of a light pulse detection system for detecting nerve activity within tissue (abstract) teaches:
wherein the frequency range comprises 100MHz to 10GHz ([0046]; [0047], the frequencies include ranges within the claimed range; [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to . 
Claims 30-31 and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Pringle as applied to claims 1 or 40 above, and further in view of Liu (U.S. Pub. No. 20170202633) hereinafter Liu.  
Regarding claim 30, the combined references of Homyk and Pringle teach all of the limitations of claim 1. Primary reference Homyk further teaches:
an optical source configured for outputting the intensity modulated sample light at the multiple frequencies in accordance with the drive signal (col 3, lines 25-67, “emitted by one or more light sources” “scattering of the illumination by scattering elements in the environment”; col 4, lines 41-67, “this could include modulating, over time, an amount of power provided to a light-producing element”; col 5, lines 21-43, describes the emission of light from an environment that results in a signal light of regions of flow within the environment; col 6, lines 4-43; col 11, lines 33-67, laser 310 is configured to emit a beam of illumination light; col 12-13 further describe the scattering of the signal light within anatomical structure resulting in a signal light sample of the underlying structure; col 15, lines 34-67 and col 16, lines 1-24; col 19 describe the anatomical structure in which the sample light is illuminated; col 20, lines 23-67 describe the scatterers in the environment; col 22 describes light intensity data from emitted light from an anatomical region; col 23, lines 6-23, “This could include modulating, over time, an amount of power provided to a light-producing element (e.g., a laser diode, a VCSEL, a pump laser or other cavity-pumping light emitter).”; col 37, lines 7-34, further describes the 
Primary reference Homyk further fails to teach: 
wherein the optical source assembly comprises: 
an electrical signal generator configured for outputting an electrical alternating current (AC) signal at the multiple frequencies; 
a first amplifier configured for amplifying the AC signal and outputting a drive signal
However, the analogous art of Liu of an imaging and display system or acquisition of in-vivo images (abstract) teaches:
wherein the optical source assembly comprises: 
an electrical signal generator configured for outputting an electrical alternating current (AC) signal at the multiple frequencies ([0112], “If LEDs are used, the illumination output by the light source 400 can be modulated by supplying AC current of desirable frequency through the LEDs. A lock-in amplifier may be used by the system 100. It should be appreciated that light bulbs, lamps, laser diodes, lasers or the like could be used instead of LED based light source 400”); 
a first amplifier configured for amplifying the AC signal and outputting a drive signal ([0112], “If LEDs are used, the illumination output by the light source 400 can be modulated by supplying AC current of desirable frequency through the LEDs. A lock-in amplifier may be used by the system 100. It should be appreciated that light bulbs, lamps, laser diodes, lasers or the like could be used instead of LED based light source 400”); and 

Regarding claim 31, the combined references of Homyk, Pringle, and Liu teach all of the limitations of claim 30. Primary reference Homyk further teaches:
wherein the optical source comprises one of a vertical-cavity surface-emitting laser (VCSEL), a light emitting diode (LED), an edge emitting diode laser, and a flash lamp (col 4, lines 41-67, “VCSEL”; col 16, lines 43-67, “could be a small laser diode, e.g. a VCSEL”).
Regarding claim 69, the combined references of Homyk and Pringle teach all of the limitations of claim 40. Primary reference Homyk further teaches:
outputting the intensity modulated sample light at the multiple frequencies in accordance with the drive signal (col 3, lines 25-67, “emitted by one or more light sources” “scattering of the illumination by scattering elements in the environment”; col 4, lines 41-67, “this could include modulating, over time, an amount of power provided to a light-producing element”; col 5, lines 21-43, describes the emission of light from an environment that results in a signal light of regions of flow within the environment; col 6, lines 4-43; col 11, lines 33-67, laser 310 is configured to emit a beam of illumination light; col 12-13 further describe the scattering of the signal light within anatomical structure resulting in a signal light sample of the underlying structure; col 15, lines 34-67 
Primary reference Homyk further fails to teach:
wherein intensity modulating the sample light at multiple frequencies within a frequency range comprising outputting an electrical alternating current (AC) signal at the multiple frequencies, 
amplifying the AC signal and outputting a drive signal, and 
However, the analogous art of Liu of an imaging and display system or acquisition of in-vivo images (abstract) teaches:
wherein intensity modulating the sample light at multiple frequencies within a frequency range comprising outputting an electrical alternating current (AC) signal at the multiple frequencies ([0112], “If LEDs are used, the illumination output by the light source 400 can be modulated by supplying AC current of desirable frequency through the LEDs. A lock-in amplifier may be used by the system 100. It should be appreciated that light bulbs, lamps, laser diodes, lasers or the like could be used instead of LED based light source 400”), 
amplifying the AC signal and outputting a drive signal ([0112], “If LEDs are used, the illumination output by the light source 400 can be modulated by supplying AC 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the AC signal and amplifier as taught by Liu because it enables the driving of the light source at variable frequencies which excites different types of tissue structures within target regions.   
Regarding claim 70, the combined references of Homyk, Pringle, and Liu teach all of the limitations of claim 69. Primary reference Homyk further teaches:
wherein the intensity modulated sample light is generating by one of a vertical-cavity surface-emitting laser (VCSEL), a light emitting diode (LED), an edge emitting diode laser, and a flash lamp (col 4, lines 41-67, “VCSEL”; col 16, lines 43-67, “could be a small laser diode, e.g. a VCSEL”). 
Claims 33 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Pringle as applied to claims 32 or 71 above, and further in view of Moghaddam et al. (U.S. Pub. No. 20120271176) hereinafter Moghaddam, in further view of Kuranov et al. (U.S. Pub. No. 20150223681) hereinafter Kuranov.  
Regarding claim 33, the combined references of Homyk and Pringle teach all of the limitations of claim 32. Primary reference Homyk further fails to teach:
wherein the second amplifier is a lock-in amplifier configured for, in response to an electrical signal output by the optical source assembly at the multiple frequencies, 
However, the analogous art of Moghaddam of a low coherence interferometry probe system for evaluating tissue (abstract) teaches:
wherein the second amplifier is a lock-in amplifier configured for, in response to an electrical signal output by the optical source assembly at the multiple frequencies, amplifying the physiological-encoded signal comprises outputting an intensity and phase of the physiological-encoded signal ([0108], “In one embodiment, the calibration for the spectral absorption technique may be integrated within the standard configuration if a lock-in amplifier (not shown) is used. In such an embodiment, as illustrated in FIG. 8, an intensity-modulated light excitation of modulation frequency f (typ. about.100 MHz range) and modulation depth M1 propagating in the tissues will suffer phase retardation and reduction of the modulation depth as a function of the attenuation properties of the traversed medium”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the lock-in amplifier for use with intensity and phase output of the signal as taught by Moghaddam because it can integrate calibration of spectral absorption within the standard configuration of the device ([0108]). 
Primary reference Homyk further fails to teach:
wherein the ADC is configured for digitizing the intensity and phase output by the lock-in amplifier into digital physiological-encoded data

wherein the ADC is configured for digitizing the intensity and phase output by the lock-in amplifier into digital physiological-encoded data ([0053]; [0054], “The precise triggering of both ADCs used for the intensity OCT signal and phase detection can be omitted by using an optical delay line 110 and polarized light as showed in FIG. 10”; note that this ADC would be utilized with the lock-in amplifier of Moghaddam in the combined invention of Homyk, Pringle, Moghaddam, and Kuranov).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk, Pringle, and Moghaddam to incorporate the ADC for configuring intensity and phase output as taught by Kuranov because it enables the acquisition of both phase and intensity information from the system ([0053]). 
Regarding claim 72, the combined references of Homyk and Pringle teach all of the limitations of claim 71. Primary reference Homyk further fails to teach:
wherein amplifying the physiological-encoded signal comprises outputting an intensity and phase of the physiological-encoded signal in response to an electrical signal output at the multiple frequencies, wherein the intensity and phase is digitized into digital physiological-encoded data.
However, the analogous art of Moghaddam of a low coherence interferometry probe system for evaluating tissue (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the lock-in amplifier for use with intensity and phase output of the signal as taught by Moghaddam because it can integrate calibration of spectral absorption within the standard configuration of the device ([0108]). 
Primary reference Homyk further fails to teach:
wherein the intensity and phase is digitized into digital physiological-encoded data
However, the analogous art of Kuranov of an optical imaging system for use with a tunable-laser source (abstract) teaches:
wherein the intensity and phase is digitized into digital physiological-encoded data ([0053]; [0054], “The precise triggering of both ADCs used for the intensity OCT signal and phase detection can be omitted by using an optical delay line 110 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk, Pringle, and Moghaddam to incorporate the ADC for configuring intensity and phase output as taught by Kuranov because it enables the acquisition of both phase and intensity information from the system ([0053]). 
Claims 34-35 and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Pringle as applied to claims 32 or 72 above, and further in view Rollins et al. (U.S. Pub. No. 20180211383) hereinafter Rollins. 
Regarding claim 34, the combined references of Homyk and Pringle teach all of the limitations of claim 32. Primary reference Homyk further fails to teach:
wherein the optical detector comprises at least one discrete detector
However, the analogous art of Rollins of an optical imaging scanning for detecting an optical signal on a sample medium (abstract) teaches:
wherein the optical detector comprises at least one discrete detector ([0019], : “The OCT image data, for example, represents a plurality of OCT signals (e.g., complex OCT signals) obtained via an optical detector (e.g., a discrete photodetector or an array of photodetectors, such as a camera) based on scanning across a surface of the sample medium”).

Regarding claim 35, the combined references of Homyk, Pringle, and Rollins teach all of the limitations of claim 34. Primary reference Homyk further fails to teach: 
wherein the at least one discrete detector comprises a single discrete detector
However, the analogous art of Rollins of an optical imaging scanning for detecting an optical signal on a sample medium (abstract) teaches:
wherein the at least one discrete detector comprises a single discrete detector ([0019], “The OCT image data, for example, represents a plurality of OCT signals (e.g., complex OCT signals) obtained via an optical detector (e.g., a discrete photodetector or an array of photodetectors, such as a camera) based on scanning across a surface of the sample medium”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk, Pringle, and Rollins to incorporate the discrete detector as taught by Rollins because it enables the determination of reflectance signals associated with the tissue structure with a minimum amount of detector structures ([0007]; [0008]). 
Regarding claim 73, the combined references of Homyk and Pringle teach all of the limitations of claim 72. Primary reference Homyk further fails to teach:

However, the analogous art of Rollins of an optical imaging scanning for detecting an optical signal on a sample medium (abstract) teaches:
wherein the intensity modulated signal light is detected with at least one discrete detector ([0019], : “The OCT image data, for example, represents a plurality of OCT signals (e.g., complex OCT signals) obtained via an optical detector (e.g., a discrete photodetector or an array of photodetectors, such as a camera) based on scanning across a surface of the sample medium”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the discrete detector as taught by Rollins because it enables the determination of reflectance signals associated with the tissue structure ([0007]; [0008]).
Regarding claim 74, the combined references of Homyk, Pringle, and Rollins teach all of the limitations of claim 73. Primary reference Homyk further fails to teach: 
wherein the at least one discrete detector comprises a single discrete detector.
However, the analogous art of Rollins of an optical imaging scanning for detecting an optical signal on a sample medium (abstract) teaches:
wherein the at least one discrete detector comprises a single discrete detector ([0019], “The OCT image data, for example, represents a plurality of OCT signals (e.g., complex OCT signals) obtained via an optical detector (e.g., a discrete photodetector or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk, Pringle, and Rollins to incorporate the discrete detector as taught by Rollins because it enables the determination of reflectance signals associated with the tissue structure with a minimum amount of detector structures ([0007]; [0008]). 
Claims 36-37 and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Pringle, in further view of Rollins as applied to claims 34 or 73 above, and further in view von Luehmann et al. (U.S. Pub. No. 20170281014) hereinafter von Luehmann. 
Regarding claim 36, the combined references of Homyk, Pringle and Rollins teach all of the limitations of claim 34. Primary reference Homyk further fails to teach:
wherein each of the at least one discrete detector has an area greater than 30 pm2
However, the analogous art of von Luehmann of a biosignal acquisition device using optical signal methods (abstract) teaches:
wherein each of the at least one discrete detector has an area greater than 30 pm2 ([0045], “The 0.09.times.0.09 inch photodiode is operated in the photoconductive mode for excellent linearity and low dark current”; [0046]; [0057]; [0136], “that the actual detector area (5 mm.sup.2) is smaller than the area of the 8 mm diameter aperture used in the definition of the optical loss”. This detector area is within the claimed range.).

Regarding claim 37, the combined references of Homyk, Pringle and Rollins teach all of the limitations of claim 34. Primary reference Homyk further fails to teach:
wherein each of the at least one discrete detector has an area greater than 200 pm2
However, the analogous art of von Luehmann of a biosignal acquisition device using optical signal methods (abstract) teaches:
wherein each of the at least one discrete detector has an area greater than 200 pm2 ([0045], “The 0.09.times.0.09 inch photodiode is operated in the photoconductive mode for excellent linearity and low dark current”; [0046]; [0057]; [0136], “that the actual detector area (5 mm.sup.2) is smaller than the area of the 8 mm diameter aperture used in the definition of the optical loss”. This detector area is within the claimed range.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk, Pringle, and Rollins to incorporate the detector area size as taught by von Luehmann because it enables a reduction of noise and further improve the performance and sensitivity of the detector array ([0136]). 

wherein each of the at least one discrete detector has an area greater than 30pm2.
However, the analogous art of von Luehmann of a biosignal acquisition device using optical signal methods (abstract) teaches:
wherein each of the at least one discrete detector has an area greater than 30pm2 ([0045], “The 0.09.times.0.09 inch photodiode is operated in the photoconductive mode for excellent linearity and low dark current”; [0046]; [0057]; [0136], “that the actual detector area (5 mm.sup.2) is smaller than the area of the 8 mm diameter aperture used in the definition of the optical loss”. This detector area is within the claimed range.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk, Pringle, and Rollins to incorporate the detector area size as taught by von Luehmann because it enables a reduction of noise and further improve the performance and sensitivity of the detector array ([0136]). 
Regarding claim 76, the combined references of Homyk, Pringle and Rollins teach all of the limitations of claim 73. Primary reference Homyk further fails to teach:
wherein each of the at least one discrete detector has an area greater than 200pm2.

wherein each of the at least one discrete detector has an area greater than 200pm2 ([0045], “The 0.09.times.0.09 inch photodiode is operated in the photoconductive mode for excellent linearity and low dark current”; [0046]; [0057]; [0136], “that the actual detector area (5 mm.sup.2) is smaller than the area of the 8 mm diameter aperture used in the definition of the optical loss”. This detector area is within the claimed range.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk, Pringle, and Rollins to incorporate the detector area size as taught by von Luehmann because it enables a reduction of noise and further improve the performance and sensitivity of the detector array ([0136]). 
Claims 38 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Pringle, in further view of Rollins as applied to claims 34 or 73 above, and further in view Cui (U.S. Pub. No. 20130015367) hereinafter Cui. 
Regarding claim 38, the combined references of Homyk, Pringle and Rollins teach all of the limitations of claim 34. Primary reference Homyk further fails to teach:
wherein each of the at least one discrete detector has an area less than 1000 pm2
However, the analogous art of Cui of an optical measurement system of light through a scattering medium (abstract) teaches:
2 ([0069], “A 50 micron diameter pinhole 986 is mounted on the detector 984 to limit the collection of the light at the detector 984 to a 500 nm diameter area on the focal plane“). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk, Pringle, and Rollins to incorporate the detector area size as taught by Cui because using a small detector size reduces noise and produces an enhanced analysis of detected light signals. 
Regarding claim 77, the combined references of Homyk, Pringle and Rollins teach all of the limitations of claim 73. Primary reference Homyk further fails to teach:
wherein each of the at least one discrete detector has an area less than 1000pm 2
However, the analogous art of Cui of an optical measurement system of light through a scattering medium (abstract) teaches:
wherein each of the at least one discrete detector has an area less than 1000pm 2 ([0069], “A 50 micron diameter pinhole 986 is mounted on the detector 984 to limit the collection of the light at the detector 984 to a 500 nm diameter area on the focal plane“). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk, Pringle, and Rollins to incorporate the detector area size as taught by Cui because using a small . 
Claims 39 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Pringle as applied to claims 32 or 73 above, and further in view von Luehmann. 
Regarding claim 39, the combined references of Homyk and Pringle teach all of the limitations of claim 32. Primary reference Homyk further fails to teach:
wherein the optical detector comprises a photodiode
However, the analogous art of von Luehmann of a biosignal acquisition device using optical signal methods (abstract) teaches:
wherein the optical detector comprises a photodiode ([0045], “The 0.09.times.0.09 inch photodiode is operated in the photoconductive mode for excellent linearity and low dark current”; [0046]; [0057]; [0136], “that the actual detector area (5 mm.sup.2) is smaller than the area of the 8 mm diameter aperture used in the definition of the optical loss”. This detector area is within the claimed range.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the detector area size as taught by von Luehmann because it enables the generation of an electric signal based upon detected light transmitted from a target region ([0045]). 
Regarding claim 78, the combined references of Homyk and Pringle teach all of the limitations of claim 73. Primary reference Homyk further fails to teach:

However, the analogous art of von Luehmann of a biosignal acquisition device using optical signal methods (abstract) teaches:
wherein the optical detector comprises a photodiode ([0045], “The 0.09.times.0.09 inch photodiode is operated in the photoconductive mode for excellent linearity and low dark current”; [0046]; [0057]; [0136], “that the actual detector area (5 mm.sup.2) is smaller than the area of the 8 mm diameter aperture used in the definition of the optical loss”. This detector area is within the claimed range.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Homyk and Pringle to incorporate the detector area size as taught by von Luehmann because it enables the generation of an electric signal based upon detected light transmitted from a target region ([0045]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785